Title: To Benjamin Franklin from Luke Ryan, 8 October 1779
From: Ryan, Luke
To: Franklin, Benjamin


Honoured sirDunkirkque October the 8th. 1779
The Letter your Excellency did me the honnour to wright me, with the present, of the Nightglass, Expressing your Satisfaction of my Conduct, in my Cruse with the Blackprince, fills me with Gratitude, and Secures for Ever my Subjection, and attachments, to the Goverment of the united States of America, and your Exellency—
My Good frind Mr. John Torris will Order Immediatly, on the Stocks, at Bouloyne, for me, a Large Cutter to Mount 22. Guns 6 and 9 pounders which is Contracted for to be Compleated in four Months, and I hope that, with Such, a Cutter as this, I Shall be able to hurt greatly the Ennemy, which is my Real Ennemy, and take or beat off aney frigate—
If my abillities and Courage Deserves the portection of your Excellency, I would beseech you would obtain me a Rank in the Navy of your united Goverment which I will allways uphould As My Owne Natural Goverment, and Loose the last Drop of My blod to Gain honnour to the American flag, and I hope your Excellency will allways have Cause to Rejoyce for the honnour your Excellency has Confered on me,—
I have the honnour to be with Respect Honnoured sir your most abedient And most abliged humble Servant,
Luke Ryan

P.S. I beg leave to Recommend to your Excellency my first Liftennant Mr. Patrick Dowling as Deserving the Notis of your Excellency, and best Calculated in Every Respect to Reimplace me on board of the Blackprince, and mr. Torris will Give her to him to Reward his Services.

 
Notation: Ryan Oct 8. 1779
